  Case 19-35897     Doc 36     Filed 04/27/21 Entered 04/27/21 11:50:38        Desc Main
                                Document     Page 1 of 12



                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
In re                                   )
                                        ) Case No: 19-35897
Latoya C. Silas,                        ) Chapter: 13
                 Debtor.                )
                                        ) Judge: Hon. Donald R. Cassling

                                  NOTICE OF MOTION
TO: See attached service list
        PLEASE TAKE NOTICE that on May 27, 2021 at 09:30 A.M. or soon thereafter as
I may be heard, I shall appear before the Honorable Donald R. Cassling, or any judge
sitting in that judge's place, and present the motion of Nissan Motor Acceptance
Corporation ("Movant"), to Modify the Automatic Stay, a copy of which is attached.
      This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear
and be heard on the motion, you must do the following:
      To appear by video, use this link: https://www.zoomgov.com/. Then enter the
meeting ID and password.
      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-
828-7666. Then enter the meeting ID and password.
      Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and
the password is 619. The meeting ID and password can also be found on the judge's
page on the court's web site.


       If you object to this motion and want it called on the presentment date above,
you must file a Notice of Objection no later than two (2) business days before that date.
If a Notice of Objection is timely filed, the motion will be called on the presentment date.
If no Notice of Objection is timely filed, the court may grant the motion in advance
without a hearing.
                                              BONIAL & ASSOCIATES, P.C.
                                              /s/ Wesley T. Kozeny
                                              Wesley T. Kozeny / # 6199471




mwsNtcMfrILN00                                                                     5930-N-1982
 Case 19-35897      Doc 36      Filed 04/27/21 Entered 04/27/21 11:50:38     Desc Main
                                 Document     Page 2 of 12



                                             12400 Olive Blvd, Suite 555
                                             St. Louis, Missouri 63141
                                             Phone: (314) 991-0255
                                             Fax: (314) 991-6755
                                             ILBK@BonialPC.com
                                             Attorney for Nissan Motor Acceptance
                                             Corporation

                                  CERTIFICATE OF SERVICE

I hereby certify that a copy of this notice and the attached motion was served on each
entity shown on the attached list at the address shown and by the method indicated on
the list on April 27, 2021.


                                             Respectfully Submitted

                                             /s/ Wesley T. Kozeny
                                             Wesley T. Kozeny


                                       Service List:

Debtor's Attorney                         via Electronic Notice via CM/ECF
David M. Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090-6005


Chapter 13 Trustee                        via Electronic Notice via CM/ECF
M.O. Marshall
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

US Trustee                                via Electronic Notice via CM/ECF
Office of the U.S.Trustee
219 S. Dearborn St., Room 873
Chicago, Illinois 60604


Debtor                                    via U.S. Mail
Latoya C. Silas
3927 West 115Th Pl. Apt. 2
Alsip, IL 60803-4129




mwsCOSNtcILN00                                                                 5930-N-1982
  Case 19-35897       Doc 36     Filed 04/27/21 Entered 04/27/21 11:50:38     Desc Main
                                  Document     Page 3 of 12



                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
In re                                           )
                                                ) Case No: 19-35897
Latoya C. Silas,                                ) Chapter: 13
                   Debtor(s).                   )
                                                ) Judge: Hon. Donald R. Cassling

                     MOTION FOR RELIEF FROM AUTOMATIC STAY

        COMES NOW Nissan Motor Acceptance Corporation, its subsidiaries, affiliates,

predecessors in interest, successors and/or assigns ("Movant"), through the undersigned

counsel, pursuant to Federal Rules of Bankruptcy Procedure 4001 and 9014, and states

as follows in support of its Motion herein:

        REQUIRED STATEMENT (Form G-4) IS ANNEXED HERETO AND FILED

        HEREWITH AS REQUIRED BY LOCAL RULE 4001-1

        1.     On December 20, 2019, the Debtor, above-named, filed a voluntary petition

in Bankruptcy under Title 11, Chapter 13, U.S.C., in the United States Bankruptcy Court,

for the Northern District of Illinois.

        2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections

151, 157 and 1334 and applicable local rules. This is a core proceeding pursuant to 28

U.S.C. Section 157(b)(2). Venue is proper in this District under 28 U.S.C. Section 1409(a).

        3.     The Debtor, Latoya C. Silas, ("Obligor(s)") is indebted to Movant pursuant

to a Retail Installment Contract (the "Debt Obligation"). A copy of the Debt Obligation is




mwsUnivMFR0000                                                                   5930-N-1982
 Case 19-35897      Doc 36    Filed 04/27/21 Entered 04/27/21 11:50:38        Desc Main
                               Document     Page 4 of 12



attached hereto and incorporated herein as Exhibit A. Movant is entitled to enforce the

Debt Obligation.

       4.     As security for repayment of the Debt Obligation the Obligor(s) have

pledged certain collateral described as 2016 Nissan Altima, VIN: 1N4AL3AP4GC274910

("Collateral"). A copy of the proof of perfection of Movant's interest is in the Collateral

("Security Interest") is attached hereto and incorporated herein as Exhibit B.

       5.     All rights and remedies under the Debt Obligation and Security Interest have

been assigned to the Movant by the terms of the Debt Obligation itself.

       6.     As of the Petition date, the outstanding indebtedness owed to Movant less

any partial payments or suspense balance was $22,114.08.

       7.     As of April 21, 2021, the value of the Collateral is $13,425.00. The basis for

this value is NADA estimate of value. A copy of said valuation is attached hereto as Exhibit

C.

       8.     The confirmed Plan provides for payments to Movant through the Chapter

13 Trustee. Upon information and belief, the Debtor is in arrears in Plan payments to the

Trustee equivalent to $1,300.00 or 3.06 payments as of April 23, 2021 and the Trustee

has a pending Motion to Dismiss. These arrearages resulted in disruption in monthly

periodic disbursements to Movant and thereby deprive Movant of adequate protection.


       9.     Cause exists for relief from the automatic stay under 11 U.S.C. §362(d) for

the following reasons:

              a.     11 U.S.C. §362(d)(1) - For cause in that payments required to be

                     made by Obligors to Movant are not being made as required by the

                     Debt Obligation and the terms of the proposed and/or confirmed

                     Plan.

mwsUnivMFR0000                                                                    5930-N-1982
 Case 19-35897    Doc 36      Filed 04/27/21 Entered 04/27/21 11:50:38    Desc Main
                               Document     Page 5 of 12



             b.    11 U.S.C. §362(d)(2)(A) & (B) - Debtor enjoys no equity in the

                   Collateral and the Collateral is not necessary for an effective

                   reorganization.

             WHEREFORE, Movant prays that this Court issue an Order:

             1.    Terminating or modifying the stay imposed by 11 U.S.C. 362(a)

                   allowing Movant (and any successors or assigns) to proceed under

                   applicable non-bankruptcy law to enforce its remedies in and to the

                   Collateral.

             2.    That the Order be binding and effective despite any conversion of

                   the bankruptcy case to a case under any other chapter of Title 11 of

                   the United States Code.

             3.    That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be

                   waived.

             4.    For such other relief as the Court deems proper.


Dated: April 27, 2021______

                                           BONIAL & ASSOCIATES, P.C.

                                           /s/ Wesley T. Kozeny
                                           Wesley T. Kozeny / # 6199471
                                           12400 Olive Blvd, Suite 555
                                           St. Louis, Missouri 63141
                                           Phone: (314) 991-0255
                                           Fax: (314) 991-6755
                                           ILBK@BonialPC.com
                                           Attorney for Nissan Motor Acceptance
                                           Corporation




mwsUnivMFR0000                                                               5930-N-1982
  Case 19-35897              Doc 36         Filed 04/27/21 Entered 04/27/21 11:50:38                             Desc Main
                                             Document     Page 6 of 12
Form G-4

                                         REQUIRED STATEMENT
                               TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY
   Debtor(s) Latoya C. Silas                                              Case No.           19-35897           Chapter 13

   Moving Creditor Nissan Motor Acceptance Corporation                                       Date Case Filed 12/20/2019

   Nature of Relief Sought         Lift Stay        Annual Stay           Other (describe)

   Date of Confirmation Hearing                               or    Date Plan Confirmed            03/12/2020

   1.       Collateral
            a.         Home
            b.         Car Year, Make Model                      2016 Nissan Altima, VIN: 1N4AL3AP4GC274910
            c.         Other (describe)

   2.       Balance Owed as of Petition Date          $22,114.08
            Total of all other Liens against Collateral

   3.       In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
            amounts and dates of all payments received from the debtor(s) post-petition.
   4.       Estimated Value of Collateral (must be supplied in all cases)       $13,425.00

   5.       Default
            a.         Pre-Petition Default
                      Number of months                              Amount:

            b.         Post-Petition Default
                      Number of months                              Amount:

                      i.           On direct payments to the moving creditor
                                  Number of months                        Amount:

                      ii.          On payments to the Standing Chapter 13 Trustee
                                  Number of months       3.06             Amount: $1,300.00

   6.       Other Allegations
            a.        Lack of Adequate Protection § 362(d)(1)
                     i.        No insurance
                     ii.       Taxes unpaid                 Amount
                     iii.      Rapidly depreciating asset
                     iv.       Other (describe):

            b.         No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

            c.         Other "Cause" § 362(d)(1)

                      i.           Bad Faith (describe)
                      ii.          Multiple Filings
                      iii.         Other (describe): Default in payment under confirmed Plan
            d.        Debtor's Statement of Intention regarding the Collateral
                      1. Reaffirm ii. Redeem iii.  Surrender                     iv. No Statement of Intention Filed


   Date:                   April 27, 2021                                                  /s/ Wesley T. Kozeny
                                                                                            Counsel for Movant




   mwsLFG4ILN0000                                                                                               5930-N-1982
Case 19-35897   Doc 36   Filed 04/27/21 Entered 04/27/21 11:50:38 Desc Main
                          Document     Page 7 of 12
                                                                EXHIBIT A
Case 19-35897   Doc 36   Filed 04/27/21 Entered 04/27/21 11:50:38   Desc Main
                          Document     Page 8 of 12
Case 19-35897   Doc 36   Filed 04/27/21 Entered 04/27/21 11:50:38   Desc Main
                          Document     Page 9 of 12
Case 19-35897   Doc 36   Filed 04/27/21 Entered 04/27/21 11:50:38   Desc Main
                         Document      Page 10 of 12
Case 19-35897   Doc 36   Filed 04/27/21 Entered 04/27/21 11:50:38   Desc Main
                         Document      Page 11 of 12


                                                                      EXHIBIT B
                                                EXHIBIT C
Case 19-35897   Doc 36   Filed 04/27/21 Entered 04/27/21 11:50:38   Desc Main
                         Document      Page 12 of 12
